      Case 1:19-cv-02662-DKC Document 39 Filed 09/15/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                      :
ELIZABETH BRADLEY
                                      :

     v.                               :   Civil Action No. DKC 19-2662

                                      :
VETERINARY ORTHOPEDIC SPORTS
MEDICINE GROUP, et al.                :

                     MEMORANDUM OPINION and ORDER

     A motion for reconsideration is pending and ostensibly ready

for resolution.     A case before the Court of Appeals of Maryland

may, however, elucidate the applicability of a Maryland statute to

this case.     Accordingly, the motion for reconsideration concerning

diversity jurisdiction will be denied, but a determination on

whether there is a cap on damages recoverable under Maryland law

will be deferred.

     Defendants removed this action from state court in New Jersey,

expressly stating that the amount in controversy exceeded $75,000.

Now, after removal and transfer from the District of New Jersey to

Maryland,     Defendants   take   a   diametrically   opposed   position,

contending that the amount recoverable in compensatory damages is

limited to $7,500, and that diversity jurisdiction is therefore

lacking.     They continue to be incorrect in their assessment of the

applicable procedural posture of this case.
         Case 1:19-cv-02662-DKC Document 39 Filed 09/15/20 Page 2 of 3



     When a defendant removes an action from state court, the

defendant bears the burden of proving the existence of subject

matter    jurisdiction,     including    in   this   case   the    amount    in

controversy for diversity jurisdiction. That burden does not shift

to the Plaintiff.        If the federal court obtained subject matter

jurisdiction      upon   proper    removal,    it    retains      jurisdiction

regardless of post-removal determinations.           Nothing in Defendants’

motion for reconsideration changes that result.

     The court did not rule that the Maryland damages cap in

Md.Code Ann. Cts. & Jud.Proc. § 11-110 does not apply.                 Rather,

all that was resolved was that the amount in controversy at the

time of removal controls the question of jurisdiction.

     This case was transferred pursuant to 28 U.S.C. § 1404.                The

choice of law rules do not change, and this court must determine

what law would be applied by a New Jersey state court:

     Section 1404(a) of Title 28 states: “For the convenience
     of parties and witnesses, in the interest of justice, a
     district court may transfer any civil action to any other
     district or division where it might have been brought.”
     28 U.S.C. § 1404(a) (1982 ed.). In Van Dusen v. Barrack,
     376 U.S. 612, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964), we
     held that, following a transfer under § 1404(a)
     initiated by a defendant, the transferee court must
     follow the choice-of-law rules that prevailed in the
     transferor court. We now decide that, when a plaintiff
     moves for the transfer, the same rule applies.

Ferens v. John Deere Co., 494 U.S. 516, 518–19 (1990).               Plaintiff

argues that New Jersey law applies, while Defendants assert that

Maryland law applies.       Neither addresses the key question of what

                                          2
      Case 1:19-cv-02662-DKC Document 39 Filed 09/15/20 Page 3 of 3



law a New Jersey court would apply to the dispute.         Moreover, the

Court of Appeals of Maryland heard oral argument in Anne Arundel

County, Maryland and Rodney Price v. Michael H. Reeves, No. 68

(2019 T.), on Friday, September 11, 2020.         One of the issues is

described as follows:     “As a matter of first impression does Md.

Code § 11-110 of the Courts & Judicial Proceedings Article limit

the amount of damages recoverable for negligently causing the death

of a pet?”   The decision in that case may serve to clarify the

meaning and reach of the statute.

     For the foregoing reasons, it is this 15th day of September,

2020, by the United States District Court for the District of

Maryland, ORDERED that the motion for reconsideration is DENIED.

The choice of law question, and, if Maryland law applies, the

limits of recoverable damages, will be resolved later, after the

decision in Anne Arundel County v. Reeves and only once properly

briefed by the parties.


                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                       3
